Citation Nr: 0216883	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  01-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.

(The underlying claim of service connection for hepatitis C 
will be the subject of a later decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
hepatitis was denied by a final RO decision dated in July 
1994.  

2.  The veteran attempted to reopen his claim in March 1998.  
The last final denial on any basis was in June 1998.

3.  Evidence received since the June 1998 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for hepatitis C.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for hepatitis C has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for hepatitis C that he contends was contracted 
while he served on active duty in the Republic of Vietnam.  
A review of the veteran's DD 214 reflects that he received 
the Combat Action Ribbon, and a Purple Heart for shell 
fragment wounds of the left hand.  

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

The veteran originally attempted to establish service 
connection for hepatitis in February 1994.  The claim was 
denied by the RO in July 1994.  The veteran was notified of 
that action; however, he did not perfect an appeal of the 
decision.  See 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2002).  
The veteran attempted to reopen his claim for entitlement to 
service connection for hepatitis C in March 1998.  His claim 
was denied in June 1998 with notice of the denial provided 
that same month.  The veteran did not perfect a timely 
appeal of this decision.  This was the last final denial on 
any basis.  As a result, service connection for hepatitis C 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality established by the United States Court 
of Appeals for Veterans Claims (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)). 

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001, and the older version is 
applicable in this case).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the June 1998 RO 
decision consisted of some of the veteran's service medical 
records (SMRs), VA treatment records and discharge summaries 
for the period from November 1992 to April 1998, multiple VA 
examination reports for the period from November 1993 to May 
1998, a statement from a VA treating physician and statement 
from the veteran.

The SMRs contained the veteran's entrance and discharge 
physical examinations and several clinical entries.  There 
were no records relating to the treatment provided when the 
veteran was wounded in combat in November 1967.  The 
available records were negative in regard to any diagnosis 
of hepatitis C and there was no indication of any abnormal 
liver functions.

The VA records contain the first evidence of a diagnosis of 
hepatitis infection.  Originally the veteran was believed to 
be infected with hepatitis B but a liver biopsy done in June 
1997 provided a diagnosis of chronic hepatitis C.  The VA 
records contained no reference to the veteran's combat 
wounds in service as a possible source of infection, or to 
any link with his period of active service.  There were 
multiple entries, particularly in 1992 and 1993 that 
recorded a history of polysubstance abuse, to include 
intravenous (IV) drug use and needle sharing.  While the 
records documented a history of substance abuse, to include 
IV drug use, there was no medical opinion that directly 
established an etiology of the veteran's hepatitis C.

The several VA examinations provided no information 
regarding a possible source of infection and most 
examinations were for unrelated conditions.  The August 1995 
statement from a VA physician was in support of the 
veteran's pending claim for post-traumatic stress disorder 
(PTSD) benefits.  The veteran contended in his statements 
that his hepatitis C was due to exposure to Agent Orange.

The veteran's claim was denied in February 1994 because 
hepatitis was not one of the presumptive diseases linked to 
exposure to herbicides and that there was no evidence of 
infection in service based on the limited SMRs available.  
The claim was again denied in June 1998 because there was no 
new and material evidence submitted to link the veteran's 
infection to any incident of service.

Evidence received since the June 1998 RO decision consists 
of SMRs reflecting treatment for the veteran's SFW from 
November 1967 to April 1968, VA examination reports for the 
period from June 1999 to April 2000, VA outpatient treatment 
records, laboratory studies, and discharge summaries for the 
period from July 1993 to March 2002, and statements from the 
veteran.  

With the exception of some duplicative VA treatment records, 
the evidence added after the June 1998 RO decision is new 
evidence.  The SMRs document treatment provided to the 
veteran immediately upon his being wounded as well as his 
continued treatment and therapy after his initial 
stabilization.  The records do not contain any evidence of 
hepatitis infection or elevated liver functions.

The VA records document that the veteran does have a chronic 
hepatitis C infection.  The records do not contain any 
etiology opinion.  The several examination reports pertain 
to unrelated conditions and do not address the issue of the 
etiology of the veteran's hepatitis infection.

The veteran has offered alternative theories regarding his 
infection in his several statements.  In the first instance 
he contends that he contracted his hepatitis infection while 
in Vietnam from eating locally prepared food, drinking 
water, and being sexually active.  In the second instance, 
the veteran said that he contracted hepatitis after he was 
wounded.

The new SMRs are material evidence in that they document the 
extent of the veteran's wounds and the extent of the 
treatment provided.  The SMRs of record previously only 
noted that the veteran's wounds were healed and did not 
provide any detail as to his possible exposure to infection.  
The recently added SMRs show that the veteran received 
rather extensive treatment for wounds that later healed and 
were determined to not interfere with his fitness for duty.  
When the new evidence of the veteran's recently added SMRs 
is considered with the other evidence of record, it is so 
significant that it must be considered in deciding the 
veteran's claim for service connection for hepatitis C.  As 
such, the records constitute new and material evidence and 
the veteran's claim is reopened.



ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for hepatitis C; to 
this extent, the appeal is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

